DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 11-20, 24-30, and 33-36, drawn to the RAN capacity request identifies a flow associated with the UE computing device; a RAN capacity notification that indicates an additional data capacity for the flow associated with the UE computing device in response to the RAN capacity request, classified in 370/233.
II. Claims 8-10, 21-23, 31-32, and 37, drawn to the capacity need message identifies an amount of data to be transferred during a streaming session, or during one or more intervals of a streaming session, classified in 370/329.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as identifying an amount of data to be transferred during a streaming session, or during one or more intervals of a streaming session.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I belomgs to 370/233 and invention belongs to 370/329.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Huang on 08/03/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-7, 11-20, 24-30, and 33-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10, 21-23, 31-32, and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
Claims 8-10, 21-23, 31-32, and 37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected the capacity need message identifies an amount of data to be transferred during a streaming session, or during one or more intervals of a streaming session, classified in 370/330, there being no allowable generic or linking claim. Election was made without traverse during a telephone conversation with Stephen Huang on 08/03/2022.
Therefore, claims 8-10, 21-23, 31-32, and 37 have been cancelled.

Allowable Subject Matter
Claims 1-7, 11-20, 24-30, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 17, 27, and 36 have been amended to overcome the prior art of record. Therefore, they are allowable as argued by applicant in Remarks filed on 07/14/2022. The prior art of record fails to provide any teaching or suggestion regarding a RAN capacity message that itself identifies a flow, as specified in independent claims 1, 17, 27, and 36. Therefore, they are allowable.
Claims 2-7 and 11-16 depend on claim 1. Therefore, they are allowable.
Claims 18-20 and 24-26 depend on claim 17. Therefore, they are allowable.
Claims 28-30 and 33-35 depend on claim 27. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643